 BECHTEL POWER CORPORATION647Bechtel Power Corporation'andRobert Stanley, Jr.andCharles RhodesandLocal 348,Laborers'Inter-national Union of North America,AFL-CIO. Cases19-CA-6598,19-CA-6602,and 19-CB-2108December 16, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 14, 1974, Administrative Law Judge JosephI.Nachman issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby order thatthe complaint herein be, and it hereby is, dismissed asprovided for by the Administrative Law Judge in hisDecision.IThe name of the Respondent appears as amended at the hearing2The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJOSEPH I NACHMAN, Administrative Law Judge: This pro-ceeding heard before me at Richland, Washington, on April10 and 11, 1974, with all parties present and represented bycounsel, involves an amended consolidated complaint' pur-suant to Section 10(b) of the National Labor Relations Act,as amended (herein the Act), which alleges in substance thatIssued January 15, 1974, based on charges filed with the Board in Case19-CA-6598, the charge was filed August 20,1973, and amended September4, 1973 in Case 19-CA-6602, the charge was filed August 22, 1973, andamended September 4, 1973 in Case 19-CB-2108, the charge was filedAugust 22, 1973, and amended September 4, 1973Bechtel Power Corporation (herein Bechtel or Employer),discriminatorily discharged and thereafter refused to employRobert Stanley, Jr., and Charles Rhodes (herein Stanley andRhodes), that Local 348 had caused or participated in suchdiscrimination by demanding and requiring that Bechtel dis-charge and thereafter refuse to employ Stanley and Rhodesand by refusing to dispatch them for work, all because theyhad filed charges against Local 348, or participated in theinvestigation of charges pending before the Board, and forother arbitrary, irrelevant, or invidious reasons.'For rea-sons hereafter more fully detailed, I find and conclude thatthe General Counsel has failed to establish the allegation ofthe complaint by a preponderance of the evidence, and thatsaid complaint should be dismissed in its entirety.At the hearing all parties were afforded full opportunity topresent relevant and material evidence, to examine and cross-examine witnesses, to argue orally on the record, and tosubmit briefs. Oral argument was waived. Briefs submitted bytheGeneralCounselandBechtelhavebeendulyconsidered.' Upon the pleadings, stipulations of counsel, theevidence, including my observation of the demeanor of thewitnesses while testifying, and the entire record in the case,Imake the following:FINDINGS OF FACTOBackgroundThe setting of this case is at Richland, Washington, whereBechtel is engaged in the construction of a Fast Flux TestFacility (identified in the record as the FFTF project), whichis anexperimental liquid metal cooler breeder reactor Theproject requires the services of a large number of laborers whowork in crews under the overall supervision of field superin-tendent Bechtel acquires these laborers basically from Local348, pursuant to a contractually operated hiring hall bindingon Bechtel.' The procedure followed is that when Bechtelneeds laborers for the project, the field superintendent, or hisdesignee, telephones the union hall and makes known thenumber of men it needs. If the Union has a sufficient numberof men available,' it dispatches them to the jobsite wherethey are taken in charge by a foreman, who, after seeing that2As originally issued the complaint also alleged that Bechtel violated Sec8(a)(2) of the Act, and Local 348 violated Sec 8(b)(1)(A) of the Act byreason of the fact that Bechtel recognized, bargained, and entered into acontract with Local 348, while Dail Hawkey, Eldon Busick, and GilbertTharp were supervisors for the Company and held office with the UnionDuring the hearing, the parties entered into an informal settlement of thisaspect of the case so far as it related to Dail Hawkey, which settlement Iapproved, and upon expiration of the posting period, an order dismissingthis aspect of the complaint will be considered At a later point in the case,the General Counsel withdrew the allegations of the complaint insofar as itrelated to Busick and Tharp Accordingly, no 8(a)(2) issue remains fordecision7Counsel for Local 348, after asking for and obtaining two extensions oftime for the filing of briefs, and making a third request which was denied,filed no brief4No issue of commerce or labor organization is presented The complaintalleges, and the answers of the respective Respondents as amended, admitfacts which establish these elements I find those facts to be as pleadedsNo issue is raised concerning the legality of the hiring hall provisions6 If the Union does not have adequate men available to fill the order,Bechtel is then free to hire from the street if it wishes to do so Such asituation is not involved in this proceeding215 NLRB No. 109 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe men are checked in by the timekeeper and provided withthe necessary safety information and equipment, are assignedto the foreman in charge of a particular gang, who assigns andsupervises the men's work.In the event a reduction in force becomes necessary, as isat times the case, seniority is not the criteria for selectingthose to be retained. If the decision of management is toreduce from shy 10 to 8 gangs, two entiregangsassigned tospecific areas of work where management concludes the workhas been concluded, or should be temporarily curtailed, arelaid off. On the other hand, if the decision is to reduce forceby some number of men less than a full crew, the formen andgeneral foreman agree upon the number and identity of themen from the various gangs that will be laid off, and thosemen are then terminated.The work being performed at the time of the events hereinvolved was the construction of a large iron shell, referredto in the record as the vessel, approximately half below andhalf above the ground. From the top of the vessel to groundlevel is approximately 250 feet. At the time here involved themobility within the vessel was impaired not only by theheights involved, but by the many reinforcing bars for con-crete embedded in the walls of the vessel. To enable men toget from one point in the vessel to another many narrowpassages, catwalks, runways, stairs, and ladders are provided,but on many of these the sheer drop could be several hundredfeet.Work was also being performed outside the vessel, butthis was almost entirely "backfill" and entailed the movementof earth to the area around the retaining walls outside thevessel, and tamping and packing it. All the "backfill" workis performed at ground level, with power tools, and involvesno exposure to great heights, and involves much less physicaleffort.The record also shows that Robert Stanley was initiallyhired by Bechtel on referral from the Union's hiring hall, onMay 30,1973, and worked until July 13, 1973, at which timehe was involved in a reduction in force.7 Stanley testifiedthat on the first day of his employment, he was assigned toa foreman for work inside the vessel, and as he was about toenter the vessel, the foreman asked if he had a fear of heights,or any other medical condition that work in the vessel mightbe dangerous to himself or others; that he replied that he hadsuffered a heart attack about 7 weeks before, and didn't knowwhat effect that might have; that the foreman assigned Stan-ley to duties inside the vessel, saying that he would check intothe matter, but returned about 45 minutes later, removedStanley from the vessel, and assigned him to backfill work,which he performed until his layoff on July 13, 1973. Thereisno evidence that Bechtel took any other action regardingStanley in the May 30-July 13 period.Charles Rhodes was initially employed by Bechtel, on re-ferral from the union hall, on August 9, 1972, and workeduntil November 1972; was again referred in December 1972,and worked until April 1973; again referred in April or May1973 and worked until July 13, 1973, when he was includedin the reduction in force." Subsequent periods when Rhodes1This was Stanley's first period of employment with Bechtel,and subse-quent periods of employment will hereafter be referred to8The GeneralCounsel conceded on the record that theJuly 13, 1973,reduction in force was for valid economic reasons,but contends that Stanleywas employed by Bechtel are hereafter set forth. Rhodesadmits that on the first day he worked for Bechtel he wasasked by a foreman if he had a fear of heights, and that hereplied that he did not, but if he had his choice he wouldrather not do it.9 There is no evidence that Bechtel took anyaction against Rhodes because of fear of working at heightsprior to the layoff of July 13, 1973.On May 11, 1973, Stanley and one Hayes filed charges withthe Board alleging a violation of the Act by the Union byreason of the manner in which it operated the hiring hall(Case 19-CB-2051 and 19-CB-2052). In the investigation ofthese charges Rhodes cooperated with the Board, and fur-nished it with an affidavit.10 By letter dated July 12, 1973,the Regional Director dismissed the aforesaid charges forlack of merit, and so advised the Union as well as the chargingparties.Union Agent Millsaps testified that the dismissalletter was received by him on July 16, 1973, and his testimonyin that regard is uncontradicted.THE CURRENT UNFAIR LABOR PRACTICESChronology of Events"As heretofore indicated, Stanley and Rhodes were bothworking at the project on July 13,12 and with a number ofother employees, was laid off on that date. The terminationslip given Stanley and Rhodes at thetimeshowed that thereason for the termination was "Reduction in Force," andthat they were eligible for rehire. Following their layoff, bothmen signedthe "out of work" register at the union hall, andby August 13 had reached a point at or near the top of thelist.On August 10, Bechtel asked the Union to supply fivelaborers who were to report for duty on August 13," and toand Rhodes were discriminatorily selected for inclusion in the layoff Thecontention is hereafter considered9Rhodes testified that although he respected heights, he had no fear ofheights, and had never told anyone that he did Foreman Seibert testifiedthat early in 1973, Rhodes and Summerlin, another employee in his crew,were assigned, because the crane was inoperative, to deliver water within thevessel, that based on a report made to him by Summerlin that Rhodes "frozeup" on a high walkway and would not move, he investigated and was toldby Rhodes that he was "scared" and that while he would do any other workasked of him, he could not go where it was high According to Seibert, hetalked to Rhodes for a while, led him off the walkway and promised Rhodesthat he would not send him out there again it also appears that in connec-tion with Bechtel's discharge of Rhodes in January 1974 for absenteeism, thelatter applied for unemployment benefits In passing on this claim the com-mission statedYou have submitted medical evidence from you doctor who stated youwere advised to quit said employment and are restricted from workingat heightsYou are currently available for work with the restrictionmentioned above concerning working at heightsIn the view I take of the case, it is unnecessary to resolve the conflict10 The evidence shows that Stanley, Rhodes and Hayes are related to eachother as brothers-in-lawI IExcept where otherwise expressly stated the findings in this chronologyare based on the testimony of Rhodes and Stanley Where a conflict withother evidence exists, the conflict is resolved unless the resolution is deemedunnecessary to a decision12This and all dates hereafter mentioned are 1973, unless otherwiseindicated BECHTEL POWER CORPORATION649fill this the Union, on August 13, dispatched five men, includ-ing Stanley and Rhodes. Stanley and Rhodes arrived at thejob about 10:30 a.m., and with the other employees reportingthat day, went to the timekeeper's office where they weresigned in and told to wait for the arrival of a foreman. In ashort while Foreman Butler arrived and told the men todeposit their lunch buckets in the lunchroom, get hard hatsfrom the material room, and ear plugs from the nurse, andwhen they had done so to meet him in an area designated asbuilding 5. Upon completing Butler's instructions the menwent to building 5, where they found Butler and ForemanRiddle, who excused themselves and asked that Stanley andRhodes wait for their return. Shortly thereafter Butler andRiddle returned with still another foreman who is not identi-fied by name in the record. The unidentified foreman immedi-ately pointed at Stanley and said, "You're the guy who hadthe heart attack." Stanley admitted that the statement wascorrect, but added that he had workedsincethen. The threeforemen then left. As it was then about noon, Stanley andRhodes went for their lunch and again returned to building5.Shortly thereafter still another foreman came in and toldStanley and Rhodes that they were wanted at the time shack.At the time shack Stanley and Rhodes found Butler whoinformed them that he had no work to which they could beassigned because Stanley had suffered a heart attack, andRhodes had a fear of heights 14 Rhodes and Stanley werethen terminated, given termination notices, and a check for3 hours' pay.15 The termination notice given Stanley statesthat he was terminated because he was "physically not fit todo this type of work due to heart trouble. Eligible for rehireif physically fit for the job." The notice given Rhodes bearsthe same legend.Stanley and Rhodes left the jobsite about 2.30 p.m., goingdirectly to the union hall where they spoke with Millsaps whoappeared to be aware of what had occurred. Stanley askedMillsaps to get a letter from the company explaining what itmeant by the phrase "if physically fit."16 Rhodes testifiedthat there was no discussion of a letter concerning him.Rhodes and Stanley also asked where they would stand on theout-of-work register, saying it was their understanding thatif a referral lasted less than 3 days, they would not lose theirplace on the listMillsaps replied that he was having a meet-ing of the Board that night, and until that meeting was held,he would not know what the situation would be. Millsaps alsostated that if Bechtel did not want to hire them, he could notunderstand why they said eligible for rehire, instead of noteligible for rehire.The following morning (August 14) Rhodes and Stanleywent to the union hall, but there were no requests for men.13The record is silent as whether or not Bechtel made any requests formen between July 13 and August 1014My finding that Butler made this statement is based on the creditedtestimony of Butler and Rhodes that such a statement was made by ButlerStanley denied Butler made any statement as to why he could not put themto work In view of the admission by Rhodes that such a statement wasmade, I do not credit Stanley in that regard15Stanley and Rhodes both claim that under the contract they wereentitled to pay for 4 hours, and that Millsaps promised to collect for theextra hour allegedly due them, but failed to do so I do not perceive that thisraises any issue before me16According to Stanley, Millsaps promised to get such a letter, but neverdidWhile there they looked at the out-of-work list, and observedthat Rhodes was number one and Stanley was number two.The following morning they again returned to the hall for apossible work assignment, again noting that their names ap-peared at the top of the out-of-work list. When Millsapsbegan his call for men, he announced a call from Bechtel forwork inside the vessel," and first called the name of Rhodeswho said that he would accept. Millsaps then said that hecould not dispatch him because Bechtel would only send himback. Stanley and-Rhodes again returned to the hall on Au-gust 16, but this time found their names at the bottom of theout-of-work list. They said nothing to Millsaps at the time,but when visiting the hall about 10 days later, asked Millsapswhy their names were at the bottom of the list when they hadnot had a referral that lasted 3 daysMillsaps replied thatunder the rules of the hiring hall, ifa man'sname is calledfor a job that he is unable to take, his name goes to the bottomof the list." On this occasion, according to Millsaps, he toldStanley that if he got a proper certificate from his doctor,Bechtel would in all probability accept him as an employee.Stanley apparently obtained such a cetificate on September 4,but there is no evidence that Rhodes obtained such a certifi-cate, or if he did, when he did soStanley and Rhodes again went to the hall seeking work onSeptember 10.19 Apparently, by this time, their names hadagainreached the top of the out-of-work list. At the call-ofthe list,Millsaps announced that he had a request from Bech-tel, but made no mention as to whether the work would beinside or outside the vessel. Rhodes' name was called first andhe said he would take the job. The next called was Stanleywho replied the same Millsaps then called additional namesnecessary to complete the order. Upon completion of the call,Stanley went to the window to get his dispatch slip and askedthe clerk to get Rhodes his because he and Rhodes weretraveling together and wanted to get started as soon as possi-ble.At this point Millsaps approached and said that he wasnot dispatching Rhodes, but gave no reason. Millsaps thenasked if Stanley had the doctor's certificate, and when it wasproduced he made a copy of it. Stanley then proceeded to thejobsite and was put to work. About 3 days later Stanley wascalled to Bechtel's office and asked for the doctor's certificate,which he produced Stanley continued to work at Bechtelfrom September 10, until his termination on November 27.The termination slip given him at that time shows that his lastday of work was November 9, and gives the reason for thetermination as "of the past 22 working days, Mr. Stanley hasreported to work 10 days He has called in sick 12 days." Theslip also indicates that Stanley was eligible for rehire, and thathis termination required a replacement.20On September 12, Rhodes went to the union hall and askedMillsaps if he got a doctor's certificate would he (Millsaps)17Both Stanley and Rhodes testified that Millsaps had never theretoforeannounced the location of the work to be performed18Millsaps testified that this was the rule, but the rules themselves, if suchexist, are not in evidence19Whether Rhodes or Stanley returned to the union hall at any timebetween August 16 and September 10, and if so what transpired, the recorddoes not indicate20 The record also indicates that Stanley was rehired by Bechtel on Janu-ary 31, 1974, and terminated February 28, 1974, the reason shown on thetermination slip is "lack of work" and that he was eligible for rehire Thecircumstances of the rehire in January 1974 are not developed in the record 650DECISIONSOF NATIONALLABOR RELATIONS BOARDdispatch him to Bechtel. Millsaps replied, in effect, what canone do about fear of heights? When Rhodes tried to arguefurther,Milisaps replied that the matter was between Rhodesand Bechtel.21Analysis and Conclusions"No citation of authority is necessary for the propositionthat the burden rests with the General Counsel to prove hiscase by a preponderance of the evidence, and that failing suchpreponderance the complaint must be dismissed for lack ofproof. Viewing the testimony in this case in the light mostfavorable to the General Counsel, the best gloss that can beput upon it (and I have considerable doubt that even that isjustified), is that the evidence gives rise to a suspicion ofdiscriminatory motive, but suspicion is not an adequate sub'statute for proof by a preponderance of the evidence.Assuming without finding that the Union and the Com-pany knew of the pendency of the initial charges filed byStanley and Hayes, and that Rhodes had participated in theinvestigation of those charges, there is a complete lack ofevidence of any communication between the Union and theCompany indicating that they collaborated or reached anyunderstanding, expressed or implied, to deny Stanley andRhodes' employment, either on July 13, August 13, or at any21On direct examination Rhodes testified that in the latter part of Augusthe had a conversation at the union hall with Assistant Business Agent ofLocal 348, D D Reynolds, in which he asked if it was legal for Hawkey,who was a general foreman for Bechtel, also to hold the office of secretary-treasurer of the Local, that Reynolds assured him that it was entirely legal,that he expresseddisagreementwith Reynolds' opinion and spoke of filingcharges with the Board, that Reynolds then asked him what he had againstHawkey, and that he replied that he had nothing against him and in fact thatHawkey was instrumental in getting him work into the Union, and thatReynolds then stated that filing charges against Hawkey would be a "prettychicken s- thing to do after all Hawkey has done for you " In view of theadmission by Rhodes at the very end of his cross-examination,that Rey-nolds' remark was made in a different context, I do not credit his testimonyon direct22 Bechtel and Local 348 contend that in accordance with its decision inCollyer InsulatedWire,192 NLRB 837 (1971), the Board should deferconsideration of this case and require the parties to resolve their dispute asprovided in the Grievance and Arbitration provisions of the contract be-tween them (G C 2a, art XIII) The General Counsel and the ChargingParties argue, and I agree, that under the facts of this case deferral to thearbitral process is inappropriate Plainly the contract provision referred tocontemplates that theUnionwill initiateand prosecute any grievance, andthat the individual has no standing to do so To sustain Respondent's posi-tion would mean that the Union would be required to initiate and prosecutea grievanceagainstitself, and under the facts of this case it can hardly beexpected that the Union will act in a manner calculated to promote the bestinterests of Stanley and Rhodes, as opposed to its own interests in suchcircumstances, deferral is inappropriateThe Seng Company,205 NLRB 200(1973),Kansas Meat Packers,198 NLRB No 2 (1972)other time. Nor can the Company's refusal to employ Stanleyor Rhodes on August 13, for the reasons it assigned, beregarded as arbitrary or unreasonable.In addition,itmust beborne in mind that when Stanley acquired the necessarymedical certificate and came within reach on the out-of-worklist, he was dispatched by the Union, hired by the Company,and worked without interference from the Union AfterRhodes went back to work for Bechtel in October 1973, thereis no evidence that the Union interfered in any way with hisfurther employment, and he was ultimately discharged by theCompany on January 14, 1974, for absenteeism. No evidencewas produced by the General Counsel to show that the al-leged absenteeism was a pretext.In short, I find that the evidence wholly fails to establishthe allegations of the consolidated complaint in that regard,and that the same should be dismissed.Upon the foregoing findings of fact, I statethe followingCONCLUSIONS OF LAW1.Respondent companyis anemployer within the meaningof Section 2(2) of the Act, and isengaged incommerce withinthe meaning of Section 2(6) and (7) of the Act.2Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3The General Counsel has failed to establish by a pre-ponderance of the evidence that Respondent Company orRespondent Union discriminatedagainstStanley or Rhodesin the hire, tenure, or terms and conditions of their employ-ment, and hence the allegations of the consolidated complaintin that regard should be dismissed.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, Iissue the following recommended:ORDER23The consolidated complaint herein, except for paragraphs17,18,and 20 to the extent that they relate to DailHawkey,24 be dismissed.23 in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes24That portion of the complaint having been informally settled by theparties,will, upon proper motion, be dismissed when the notice postingrequirement in said settlement agreement provided for has been compliedwith